Name: 86/78/EEC: Commission Decision of 21 February 1986 approving a programme for the fishery sector submitted by the Netherlands pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic policy
 Date Published: 1986-03-21

 Avis juridique important|31986D007886/78/EEC: Commission Decision of 21 February 1986 approving a programme for the fishery sector submitted by the Netherlands pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) Official Journal L 076 , 21/03/1986 P. 0056 - 0058*****COMMISSION DECISION of 21 February 1986 approving a programme for the fishery sector submitted by the Netherlands pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) (86/78/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 3768/85 (2) and in particular Article 5 thereof, Whereas the Government of the Netherlands forwarded on 24 April 1985 a programme for the fishery products sector and subsequently forwarded further information on the programme, most recently on 14 October 1985; Whereas the said programme is for the improvement, modernization and renovation of facilities for processing and marketing herring and other fishery products, thereby increasing the value added, by sophisticated production technologies; whereas the programme envisages investment in the sector of crustaceans and molluscs aimed at improving the quality of the final product; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme includes the information referred to in Article 3 of Regulation (EEC) No 355/77 to show that the objectives specified in Article 1 of that Regulation can be achieved; Whereas the duration of the programme submitted covers the period 1985 to 1990; Whereas the programme for the processing and marketing of fishery products should take into consideration the results of restructuring, modernizing and developing the fishing industry and aquaculture; whereas the structural measures with regard to the fishing industry and to aquaculture (3) run until the end of 1986; whereas it therefore seems necessary to reconsider the above programme in the light of the further structural policy for the fishing industry and for aquaculture; Whereas it therefore seems advisable to adopt the programme only with regard to that part which covers 1985 and 1986; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures and that of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 1. The programme for the fishery products sector forwarded by the Netherlands Government on 24 April 1985, as last supplemented on 14 October 1985, the main features of which are set out in Annex I, is hereby approved, subject to the provisions set out in Annex II. 2. The approval covers only that part of the programme concerning investments relating to 1985 and 1986. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 21 February 1986. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) Council Regulation (EEC) No 2908/83 of 4 October 1983 on a common measure for restructuring, modernizing and developing the fishing industry and for developing aquaculture (OJ No L 290, 22. 10. 1983, p. 1). Council Regulation (EEC) No 2909/83 of 4 October 1983 on measures to encourage exploratory fishing and cooperation through joint ventures in the fishing sector (OJ No L 290, 22. 10. 1983, p. 9). Council Directive 83/515/EEC of 4 October 1983 concerning certain measures to adjust capacity in the fisheries sector (OJ No L 290, 22. 10. 1983, p. 15). ANNEX I MAIN FEATURES OF THE PROGRAMME IN RESPECT OF THE COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH FISHERY PRODUCTS ARE PROCESSED AND MARKETED DRAWN UP BY THE NETHERLANDS GOVERNMENT WITHIN THE FRAMEWORK OF COUNCIL REGULATION (EEC) No 355/77 1. Purpose of the programme Development of the processing and marketing of fishery products, and more particularly with regard to herring and to crustaceans and molluscs. 2. Delimitation of the area concerned by the programme The whole territory of the Netherlands. 3. Duration of the programme The programme covers the period 1 January 1985 to 31 December 1990. 4. Objective of the programme The objectives of the programme are: - development, rationalization and improvement of the processing and marketing conditions for fishery products, particularly herring and introduction of new production techniques intended to increase the value added to the basic products, - improving the quality standards, more particularly with regard to crustaceans and molluscs, by investment relating to hygiene and sanitary facilities. 5. Actions envisaged and priorities Within the general framework of the programme, first priority will be the stimulation of investment concerning the processing of herring. A second priority will be given to actions aimed at improving the hygiene quality of crustaceans and molluscs, particularly with regard to shrimps and mussels. The third priority will be given to investment in facilities for the production of other high-value-added products (for example: conserves and prepared dishes). 6. Investment forecasts (million ECU) The total amount of investment for the duration of the programme is 40 million ECU to attain the foreseen objectives. The national aid for the duration of the programme is scheduled at 3,2 million ECU, attributed in approximately equal annual proportions. With regard to the abovementioned actions, the scheduled investment can be broken down as: - investment into the processing of herring: 16 million ECU, - investment into the sector of crustaceans and molluscs: 12 million ECU, - other investment: 12 million ECU. The financial data, as well as the breakdown between various types of investments, are indicative. ANNEX II FINAL CONCLUSIONS 1. The Commission considers that the programme submitted by the Netherlands Government as a framework for future Community or national financing schemes, constitutes a suitable basis, following the adoption of the common fisheries policy, to facilitate the development of the processing and marketing of fishery products. In this connection, the Commission emphasizes the importance of the prospective development of the resources and of the consequences and objectives of the pluriannual guidance programmes with regard to the fishing fleet and to aquaculture (1) for the future development of the processing and marketing of fishery products. As the basic measures for restructuring the fishing fleet and for developing aquaculture will expire at the end of 1986, the Commission adopts the programme only for the years 1985 and 1986, in order to ensure that the structural measures with regard to the fishing fleet and to aquaculture envisaged for 1987 and later can be adequately taken into consideration in relation to the sector for the processing and marketing of fishery products. Given the resource situation and the fact that the Dutch fishing fleet has to be reduced to adapt it to these resources, the Commission considers that the priority aspects of the programme are of a qualitative nature. As the processing facilities for herring have been strongly affected by the reduced catch possibilities in recent years, the Commission requests the Netherlands Government to monitor particularly this sector so as to ensure a balanced development with regard to the resources and to the marketing. 2. The Commission points out that the investment requirement contained in this programme does not imply any commitment as regards financial support from the Community. 3. The Commission considers that the programme objectives and their attainment should form the subject of a more detailed analysis in the framework of the reconsideration for the period starting from 1 January 1987 in the light of the development in the fishing industry and in aquaculture. (1) OJ No L 157, 15. 6. 1985.